89 F.3d 842
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Roger D. WILSON, Appellant,v.UNITED STATES of America, Appellee.
No. 95-3824.
United States Court of Appeals, Eighth Circuit.
Submitted June 7, 1996.Filed June 11, 1996.

Before BEAM, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Roger D. Wilson appeals from the district court's1 order dismissing his 28 U.S.C. § 2255 motion to vacate his sentence.   In the motion, Wilson claimed that his criminal conviction for money laundering was barred under the Double Jeopardy Clause by the civil forfeiture of his property.


2
After carefully reviewing the parties' briefs and the record, we conclude that the dismissal of Wilson's section 2255 motion was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The HONORABLE JIMM LARRY HENDREN, United States District Judge for the Western District of Arkansas, adopting the report and recommendation of the HONORABLE BEVERLY R. STITES, United States Magistrate Judge for the Western District of Arkansas